Title: To Benjamin Franklin from [Jonathan Williams, Jr.], 19 September 1776
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Sept. 19. 1776.
I am happy to convey to you two Letters which I think must give you pleasure because they come from your old Friends. I wish I could convey to you as many more as (if it was thought they would arrive safe) your other Friends wish to write. I know of no material alteration among them, all I have lately seen are well. The good Bishop with his amiable Family are gone into Wales. Mr. A. with his lovely Daughters are in France, I believe I have before told you he was liberated tho’ the affairs are not yet brought to a Conclusion, but he seems very confident that they will at last happily terminate. Mrs. DB is journeying about the Country for her amusement with a party consisting wholly of Ladies, they set off upon an unconfined plan or rather no plan at all, for they go to one place without determining how long to stay or where to go next ’till they arrive there, and then they follow their Inclinations and Convenience according as Circumstances happen.
I am in the same Situation but am just upon the Eve of entering into a considerable Scene of Business, which as yet seems to promise well.
I have had several Letters from your French Translator, he seems in good Spirits and speaks of you with great affection.
The Son of your philosophic Friend whose House we were at in Wanstead, is about publishing an Edition of your political Works, it is under the Inspection of two Gentlemen of your intimate acquaintance who will take Care that nothing shall appear that you can object to. I have added your albany plan with Reasons and Motives to the Collection, which I found among the provincial papers, and consulted the Bishop and several other of your Friends upon the Occasion, who unanimously were of Opinion that you would not be displeased with me for it. Your Reputation is the only Object with any of us, so we hope that it will meet with your approbation.
I beg Sir that you will take the earliest Opportunity of informing my Friends about me, and if it be possible favour me with a Letter and some account of them. I am as ever with the greatest Respect most affectionately Yours &c.
This and the other Letters comes under Cover to Mr Bache.
 
Addressed: Doctor Franklin / Philadelphia
